           Case 3:18-cv-00232-EMC Document 69 Filed 10/12/18 Page 1 of 2



 1 SINGER / BEA LLP
       Benjamin L. Singer (Bar. No. 264295)
 2     bsinger@singerbea.com
       Evan N. Budaj (Bar No. 271213)
 3     ebudaj@singerbea.com
     601 Montgomery Street, Suite 1950
 4   San Francisco, California 94111
     Telephone:     (415) 500-6080
 5   Facsimile:     (415) 500-6080
     Attorneys for Plaintiff Software Research, Inc.
 6
     [DYNATRACE TO FILL IN]
 7   Attorneys for Defendant Dynatrace, Inc.

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO DIVISION

11 SOFTWARE RESEARCH, INC.,                               CASE NO. 3:18-CV-232-EMC

12                  Plaintiff,                            NOTICE OF SETTLEMENT AND JOINT
                                                          MOTION FOR STAY
13 v.
                                                          Date Filed: January 10, 2018
14 DYNATRACE, INC. and DOES 1 through 10,                 Trial Date: None set
15                  Defendants.

16
17
18
19
20
21
22
23
24
25
26
27
28

                                  NOTICE OF SETTLEMENT AND JOINT MOTION FOR STAY
                                               CASE NO. 3:18-CV-232-EMC
           Case 3:18-cv-00232-EMC Document 69 Filed 10/12/18 Page 2 of 2



 1          Plaintiff Software Research, Inc. (“Plaintiff” or “SRI”) and Defendant Dynatrace, Inc.

 2 (“Defendant” or “Dyantrace”) (collectively, “the Parties”) hereby file this Notice of Settlement
 3 advising the Court that SRI and Dynatrace have reached an agreement in principle to resolve this
 4 matter and are working to finalize the terms of a settlement agreement between them.
 5          Under the schedule currently in place, the parties are set to submit a Joint Case Management

 6 Statement on October 18, 2018, and appear for a Case Management Conference before this Court on
 7 October 25, 2018. The Parties jointly and respectfully request that the Court stay all deadlines in this
 8 matter while the parties finalize their settlement agreement. The parties will file a Stipulation of
 9 Dismissal as soon as they have finalized a settlement agreement pursuant to the above.
10
11 Date: October 12, 2018                          SINGER / BEA LLP
12                                                 By:     /s/ Benjamin L. Singer
13                                                       Benjamin L. Singer
                                                         Evan Budaj
14                                                       Attorneys for Plaintiff Software Research, Inc.
15 Date: October 12, 2018
16                                                 By:    /s/ Karineh Khachatourian
                                                         Karineh Khachatourian
17                                                       Attorneys for Defendant Dynatrace, Inc.
18
19                                      Attestation Regarding Signatures
20          I, Benjamin L. Singer, attest that all signatories listed, and on
                                                                 S DI RICT STwhose behalf the filing is
                                                               E
21 submitted, concur in the filing’s content and have authorized
                                                              T            C
                                                          TA the filing.
                                                                                             O
                                                               S




22 Date: October 12, 2018
                                                                                              U
                                                              ED




                                                         /s/ Benjamin L. Singer
                                                                                               RT




                                                                              TED
                                                          UNIT




23                                                                    GRAN
                                                         Benjamin L. Singer
                                                                                                    R NIA




24
           Parties shall file the stipulation of
                                                                                          hen
25                                                                                 rd M. C
                                                          NO




                                                                                dwa
                                                                        Judge E
                                                                                                    FO




           dismissal in 60 days.
26
                                                           RT




                                                                                                LI




                                                                   ER
                                                              H




                                                                                             A




27                                                                      N                       C
                                                                                          F
               DATED: 10/12/2018                                            D IS T IC T O
28                                                                                R
                                                            -1-
                                    NOTICE OF SETTLEMENT AND JOINT MOTION FOR STAY
                                                 CASE NO. 3:18-CV-232-EMC
